Gilbert, J.
W. L. Thomas filed a petition in the court of ordinary for a writ of habeas corpus against A. J. and Florence P. Martin, to obtain possession and custody of his minor son, John Ashley Thomas, four years of age. The defendants were the grandparents of the child. The mother of the child' died when he was ten days old, and the defendants, with the permission of the father, took possession of the child and eared for and reared him until the time of the trial. There was evidence of a written contract in regard to the custody of the child, and of the subsequent modification of the same. The evidence was conflicting. The ordinary rendered a judgment awarding the child to the grandparents. The father sued out a writ of certiorari to the superior court. After consideration of the case the judge of the superior court rendered a judgment denying the writ of certiorari. The plaintiff excepted. Held: It appearing that the judgment of the court of ordinary was rendered on conflicting evidence, and that the same was not an abuse of discretion, the judge of the superior court did not err in denying the writ of certiorari.

Judgment affirmed.


All the Justices concur.